MN A me WN

oO sl]

MICHAEL F. BOHN, ESQ.
Nevada Bar No.: 1641
mbohn@bohnlawfirm.com ~~

 

ADAM R. TRIPPIEDI, ESQ.
Nevada Bar No. : i 2294
atrippiedi@bohnlawfirm.com
LAW OFFICES OF
MICHAEL F. BOHN, ESQ., LTD.

2260 Corporate Circle, Suite 480
Henderson, Nevada 89074

(702) 642-3113/ (702) 642-9766 FAX
Attorney for defendant Saticoy Bay LLC

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
YANG YANG, Case No.: 2:15-cv-01246-LDG-NIK.
Plaintiff,
VS. STIPULATION AND ORDER TO

EXPUNGE LIS PENDENS
BUFFALO RANCH HOMEOWNERS
ASSOCIATION , a domestic non-profit
corporation; SATICOY BAY LLC, a domestic
limited liability company; ABSOLUTE
COLLECTION SERVICES, LLC, a domestic
limited liability company,

Defendant.

 

 

Defendant Saticoy Bay LLC (hereinafter “Saticoy Bay LLC”), by and through its counsel
Michael F. Bohn, Esq., and plaintiff Yang Yang, by and through his counsel, Rusty Graf, Esq., hereby
stipulate that the lis pendens filed with this court on July 1, 2015 (ECF 2), and recorded with the
Clark County Recorder on July 20, 2015, as instrument number 20150702-0000663, against the
property commonly known as 8174 Minots Ledge Avenue, Las Vegas, Nevada 89147, APN 163-21-
718-004, with the following legal description:

BUFFALO RANCH PHASE 4, as shown by Map thereof on file in Book 144 of Plats,

PAGE 53, CERTIFICATE OF AMENDMENT RECORDED IN BOOK 20100601 AS

INSTRUMENT NO. 0003735, INTHE OFFICE OF THE COUNTY RECORDER OF

CLARK COUNTY, NEVADA
//1
///

 

 
 

is hereby expunged and shall be of no further legal force or effect.
IT IS SO STIPULATED.
DATED this 1“ day of May, 2019

LAW OFFICES OF BLACK & LOBELLO
MICHAEL F. BOHN, ESQ., LTD.

 

 

By: _/s/ Michael F. Bohn Esq. By:_/s/ Rusty Graf, Esq.
Michael F. Bohn, Esq. Rusty Graf, Esq.
Adam R. Trippiedi, Esq. 10777 W. Twain Ave, Suite 300
2260 Corporate Cir, Suite 480 Las Vegas, Nevada 89135
Henderson, Nevada 89074 Attorneys for plaintiff Yang Yang

Attorney for defendant Saticoy Bay LLC

ORDER

IT IS HEREBY ORDERED that the lis pendens filed with this court on July 1, 2015 (ECF
2), and recorded with the Clark County Recorder on July 20, 2015, as instrument number 20150702-
0000663, against the property commonly known as 8174 Minots Ledge Avenue, Las Vegas, Nevada
89147, APN 163-21-718-004, with the following legal description:

BUFFALO RANCH PHASE 4, AS SHOWN BY MAP THEREOF ON FILE IN

BOOK 144 OF PLATS, PAGE 53, CERTIFICATE OF AMENDMENT RECORDED

IN BOOK 20100601 AS INSTRUMENT NO. 0003735, IN THE OFFICE OF THE

COUNTY RECORDER OF CLARK COUNTY, NEVADA

is hereby expunged and shall be of no further legal force or effect .

 

 

 
